Citation Nr: 1815613	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge from service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza Associate Counsel 


INTRODUCTION

The appellant had active service from November 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  A September 1974 administrative decision denied entitlement to VA benefits based on a statutory bar due to character of discharge; the appellant did not appeal and new and material evidence was not received within one year of the decision.

2.  Evidence received since the September 1974 administrative decision is not material, as the additional medical records, records from the Social Security Administration, and lay statements, do not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1974 administrative decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has not been received to reopen the issue of whether the character of the appellant's discharge from service constitutes a bar to VA benefits.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In August 1974, the appellant filed an application for VA education benefits.  A September 1974 administrative decision determined his discharge was under other than honorable conditions and constituted a bar to VA benefits.  Specifically, he voluntarily tendered his resignation for the good of the service under the provisions of Chapter 10, AR 635-200 in lieu of court-martial, acknowledging that if accepted, his resignation would be considered as under other than honorable conditions.  As he did not appeal the decision or submit new and material evidence within one year, the September 1974 administrative decision is final.   

Although the actual notice of the September 1974 administrative decision is not of record, it is assumed the appellant received notice of the decision based on the presumption of regularity. Furthermore, he has not argued to the contrary.  

The evidence associated with the record at the time of the September 1974 decision included a December 1973 service record titled Request for Discharge for the Good of the Service, which documented that the appellant was charged with AWOL in late 1973 and willfully damaging military property by kicking a door.  He had received no convictions by court martial and had on one previous occasion received non-judicial punishment.  The same service record noted that he was interviewed by the Commanding Officer and indicated he understood the meaning and effects of an undesirable discharge, desired such action, and there were no reasonable grounds for a belief that he was at the time of his misconduct, mentally defective, deranged, or abnormal.  

Additionally, in another December 1973 service record, the appellant stated he made the following statements voluntarily, knowingly and of his own free will, and specifically he stated that he disliked the Army, wanted more freedom to go as he pleased, and stated he knew he would receive an undesirable discharge and lose his benefits, but he wanted to go home and did not care.  It was also noted that he had the opportunity to consult with counsel and was fully advised by counsel in the matter.  In December 1973, the application for a discharge for the good of the service under the provisions of Chapter 10, AR 635-200 was approved.  

Accordingly, he was discharged from active duty under other than honorable conditions.  Thus, the service personnel records reflect that following comprehensive advisement relative to the rights and benefits he stood to forfeit by accepting an undesirable discharge, which it appears that he fully understood, and without reservation, he accepted discharge under other than honorable conditions, and divestiture of VA benefits. 

With respect to the present appeal, the appellant filed a claim of entitlement to service connection for a left knee disorder in July 2012, as well as subsequent claims, that were construed as claims to reopen.  A June 2013 administrative decision noted that a September 1974 administrative decision determined that his character of discharge was issued under other than honorable conditions, which disqualified him for VA benefits.

Upon a review of the records, the evidence received since the prior September 1974 administrative decision is not new and material.  The evidence includes private medical records, records from the Social Security Administration (SSA), service treatment records, and the appellant's lay statements.  

The private medical records, SSA records, and service treatment records are not material as they do not address the issue on appeal nor include any potential evidence of post-service psychiatric symptoms in order to substantiate whether the appellant may have been considered insane at the time of events leading up to his discharge, nor has he argued such.  Therefore, that evidence cannot for the basis of an application to reopen.  

Next, the appellant submitted several lay statements including asserting that he was told that he would not receive a less than honorable conditions discharge because he did not have 180 continuous "bad days" to qualify and he only had 36 days (presumably days of AWOL) and these were not continuous.  He further contends that he served honorably for 180 days or more and he saw filling out the form as a way to get out of the stockade.  He stated he thought his sentence would be time served and he would return back to duty.  

In an October 2012 statement, the appellant reported that being in the stockade was one of the most horrifying things he had ever encountered, and he did not want to get out the Army, but wanted out of the stockade, and the only chance he had was to apply for a discharge, which he was told he could upgrade.  He reported that while in the stockade, he could not sleep, could not half eat, and was very depressed, until the offer a slight chance to get out on Chapter 10 came along.  

In his June 2013 notice of disagreement, he reiterated that although he asked for the discharge he was told he would get not it because he did not have enough "bad time" of 180 days, had not done anything really bad that would warrant such a discharge, and that such was racially motivated.  In his June 2014 substantive appeal, he stated that although he asked for the type of discharge he received, he now felt that he did nothing wrong to warrant that type of discharge, and that he was told by the person in charge of filing the forms that he did not qualify because he did not have at least 180 days of "bad time." He further stated that he was never even told why he was arrested and found out after his discharge that it was for 36 days lost and damage to a door.  

The appellant's lay statements are not material evidence as the statements also do not raise a reasonable possibility of substantiating the claim.  As described, he contends that his AWOL period did not last 180 days, which is accurate; however, that is not the issue.  He also argued that he had 180 days or more of active service.  In this regard, the appellant was discharged under dishonorable conditions with acceptance of an undesirable discharge to escape trial by general court-martial which encompassed his entire period of active service.  Thus, the reasons for his discharge under conditions other than honorable are clearly delineated in the official records and are a bar for him receiving VA benefits under 38 C.F.R. § 3.12.  Finally, any exceptions available that might mitigate the bar from receiving VA benefits, such as if he was shown to have been "insane" at the time of the offense, have not been raised by the record.

In sum, as new and material evidence has not been submitted, reopening of this claim is not warranted.


ORDER

New and material evidence having not been received, the application to reopen on the issue of whether the character of the appellant's discharge from service constitutes a bar to VA benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


